Citation Nr: 1635235	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-20 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses in the amount of $20,179.50 incurred at [redacted] in Houston, Texas, from July 25, 2011 to August 3, 2011.


REPRESENTATION

Appellant represented by:	Lucas Gaskamp, Attorney

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1969.  The appellant is the private attorney of the vendor of the private medical expenses in question, [redacted]. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas, which denied the benefits sought on appeal. 

The issue of entitlement to payment or reimbursement of private medical expenses incurred at [redacted] in Houston, Texas, from July 15, 2011 to July 24, 2011 was previously on appeal.  As noted in the January 2016 Board decision, however, it appeared that reimbursement may have been granted and the claim was remanded for the decision to be associated with the claims file.  On remand, the AOJ confirmed that medical expenses incurred from July 15-25 had been reconsidered and approved.  Accordingly, that issue is no longer before the Board.


FINDINGS OF FACT

1. The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

2. The Veteran incurred medical expenses for inpatient rehabilitation from July 25, 2011 to August 3, 2011.

3. From July 25, 2011 to August 3, 2011 the Veteran received inpatient rehabilitation treatment, which was not rendered pursuant to a medical emergency, at [redacted].


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred at [redacted] from July 25, 2011 to August 3, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120 , 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2011, [redacted] (MHMC) filed a claim with VA for reimbursement of expenses incurred by the Veteran as a result of a July 15, 2011 injury.  The evidence shows that the Veteran was admitted to the private medical center, underwent surgery, and then ultimately entered inpatient rehabilitation from July 25, 2011 to August 3, 2011.  The VA has denied payment or reimbursement for the expenses incurred for the period from July 25, 2011 to August 3, 2011.  

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment-specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2015).  Section 1728 generally applies when the Veteran has a total and permanent service-connected disability, treatment is rendered in connection with a service-connected disability, or where the Veteran is a participant in a VA vocational rehabilitation program.

The Veteran is only service-connected for posttraumatic stress disorder at a rate of 70 percent and the service-connected condition is unrelated to the back injury for which he was treated.  There is also no evidence to demonstrate that the Veteran was participating in a VA vocational rehabilitation program at the time of his treatments.  Consequently, the provisions for reimbursement under 38 U.S.C.A. § 1728 do not apply, and any reimbursement must be afforded pursuant to 38 U.S.C.A. § 1725.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 ; 38 C.F.R. §§ 17.1000-1008.

In order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided. 

38 C.F.R. § 17.1002.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

The Veteran's claim was denied in July 2012 on a determination that VA facilities were feasibly available to provide the required medical care.  The decision states that there was no documentation found to indicate that the VA was notified of the admission or contacted to request authorization to treat the Veteran for his rehabilitation care.  In a July 2015 supplemental statement of the case the denial was affirmed on a determination that the care provided from July 25, 2011 to August 3, 2011 was no longer emergent and that the VA was available to provide the services.

As noted above, the AOJ granted reimbursement for the period from July 15 until the 24.  The record reflects that the Veteran was an active VA health-care participant at the time of his treatment.  Further, an insurance claim form indicates that the Veteran, who was listed as the insured, was covered under the payer, "Veteran Admin Fee Basis." No other insurance coverage was listed. This sufficiently demonstrates that the Veteran was a VA health-care participant financially liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred from July 25-August 3, 2011, were for "emergency treatment."  VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 38 C.F.R. § 17.1005 (b). 

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 38 C.F.R. § 17.1005 (c). 

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran. 38 C.F.R. § 17.1005 (d). 

The term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans. 38 C.F.R. § 17.1001 (d).

The evidence reflects that the Veteran was brought to the hospital after injuring his back in a fall.  He underwent surgery and informed hospital staff that he intended to be discharged to live with his daughter near Houston.  On July 25, 2011, the day the Veteran was admitted into inpatient rehabilitation, hospital records indicate that it was found that he would benefit from three hours daily of inpatient rehabilitation and 24-hour rehabilitation nursing.  At that time he was able to ambulate approximately 60 feet using a rolling walker with minimal assistance, to require moderate to maximum assistance with bed mobility, and to require minimum to moderate assistance with sit-to-stand transfers.

A July 29, 2011 social work note indicates that a social worker spoke to the Veteran's daughter about connecting the Veteran to the VA in Houston.  The note states that she was encouraged to contact the registration department at the VA and request transfer.  

The Veteran was discharged from inpatient rehabilitation at [redacted] on August 3, 2011.

Having carefully reviewed the evidence of record, the Board finds that payment or reimbursement of unauthorized medical services provided at [redacted] from July 25, 2011 to August 3, 2011, is not warranted under the applicable laws and regulations.  

[redacted] has argued that the Veteran's condition necessitated treatment at a facility with a high level of care and his family support was in Houston.

The Board finds that the care rendered from July 25, 2011 to August 3, 2011 does not constitute emergency treatment and was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  The inpatient rehabilitation history and physical explained that the Veteran presented to the hospital on July 15 after falling through a ceiling and injuring his back.  He was found to have had a L1 burst fracture causing mild mass effect on the cauda equina plantar nerve roots along with an L2 burst fracture with severe cauda equina plantar impingement and posterior longitudinal ligament disruption.  The Veteran underwent surgery, had a difficult extubation and was transferred to the Neuro ICU where he was eventually weaned and transported back to the medical/surgical floor.  The admission note continues "Once medically stable the patient began PT/OT."  A consultation was also requested to evaluate the patient and recommended the Veteran would benefit from acute inpatient rehabilitation.  Upon admission the Veteran had few complaints and he described mildly improved left lower extremity strength and was motivated to work with therapy for improved strength and endurance.  He was noted to be at the "min to mod A level with bed mobility and transfers" and the "max A level for toileting and lower body dressing."  Examining the record reflects the July 22 consultation described the Veteran's current clinical condition as "moderate to max assist with bed mobility and minimum to moderate assist with sit-to-stand transfers."  The consultation further noted the Veteran could ambulate approximately 60 feet using a rolling walker with minimal assistance.  The consultation noted the Veteran was with spinal precautions using TSLO brace at all times and concluded the veteran was "continuing to require minimal to max assistance per physical therapy evaluation."  He was awaiting occupational therapy assessment to assess the level of functioning for activity of daily living and transfers and the physician felt intensive therapy to improve endurance, strength, balance, range of motion, mobility and activities of daily living was required.  Pending further evaluation, the Veteran could benefit from 24-hour supervision and rehabilitation.  In other words, MHMC's own physicians had determined that the Veteran was medically stable enough to begin physical and occupational therapy.  While he required maximum assistance for some functions there were other functions where only minimal or moderate assistance was required.  There is nothing in the record indicating the Veteran could not have been transferred to a VA facility or that such a transfer would have resulted in material deterioration.

MHMC further argued that the Veteran had previously been seen at the VA in Beaumont but because of his condition and family support he needed to stay in Houston until he fully recovered.  The evidence does not reflect that an attempt was made to obtain rehabilitation services from a VA facility before his July 25, 2011 entry into inpatient rehabilitation at [redacted].  The Board notes that there is a VA medical center in Houston that has an inpatient spinal cord injury center that has inpatient, outpatient and home care.  There is no indication that MHMC attempted to contact any VA facility.  

Based on the forgoing, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at [redacted] from July 25, 2011 to August 3, 2011 are not met. 

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.  Although the Veteran and his representative were not originally provided with copies of the decision and statement of the case addressing [redacted] claim for reimbursement of medical expenses, those documents were provided to the Veteran's verified current address in January 2016, complying with the Board's January 2016 remand directives.





ORDER

Payment or reimbursement of unauthorized medical expenses associated with private medical treatment, received at [redacted] from July 25, 2011 to August 3, 2011 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


